


--------------------------------------------------------------------------------



EMPLOYMENT AGREEMENT


THIS AGREEMENT is made as of the 4th day of October, 2005 between OccuLogix,
Inc., a corporation incorporated under the laws of the State of Delaware (the
“Corporation”), and Stephen Parks who resides at 160 Gwen Road in the City of
Senatobia in the State of Mississippi (hereinafter referred as the ”Employee” or
“Executive”).


WHEREAS, the Corporation and the Employee wish to enter into this Agreement to
set forth the rights and obligations of each of them with respect to the
Employee’s employment with the Corporation;
 
NOW, THEREFORE, in consideration of the mutual covenants and undertakings
contained in this Agreement and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Corporation and
the Employee agree as follows:


1.   Definitions
 
1.1. In this Agreement,
1.1.1. “Affiliate” has the meaning attributed to such term in Rule 405 of the
Securities Act of 1933, as amended, as such rule exists on the date hereof;
1.1.2. “Agreement” means this agreement and all schedules attached to this
agreement, in each case, as they may be amended or supplemented from time to
time, and the expressions “hereof,” “herein,” “hereto,” “hereunder,” “hereby”
and similar expressions refer to this Agreement and unless otherwise indicated,
references to sections are to sections in this Agreement;
1.1.3. “Basic Salary” has the meaning attributed to such term in section 5.1;
1.1.4.  “Benefits” has the meaning attributed to such term in section 5.4;

--------------------------------------------------------------------------------


1.1.5. “Business Day” means any day, other than Saturday, Sunday or any holiday
on which the employees of the Corporation are not required to report for work;
1.1.6. “Change of Control” for the purposes of this Agreement shall be deemed to
have occurred when:
1.1.6.1.  any Person, other than a Person or a combination of Persons presently
owning, directly or indirectly, more than 20% of existing voting securities of
the Corporation, acquires or becomes the beneficial owner of, or a combination
of Persons acting jointly and in concert acquires or becomes the beneficial
owner of, directly or indirectly, more than 50% of the voting securities of the
Corporation, whether through the acquisition of previously issued and
outstanding voting securities or of voting securities that have not been
previously issued, or any combination thereof, or any other transaction having a
similar effect;
1.1.6.2.  the Corporation merges with one or more corporations other than a
Subsidiary or OccuLogix, L.P.;
1.1.6.3.  the Corporation sells, leases or otherwise disposes of all or
substantially all of its assets and undertaking, whether pursuant to one or more
transactions;
1.1.6.4.  any Person not part of existing management of the Corporation or any
Person not controlled by the Corporation or by any Affiliate of the Corporation
enters into any arrangement to provide management services to the Corporation
which results in either: (i) the termination by the Corporation of the
employment of any two of the Chairman and Chief Executive Officer, President and
Chief Operating Officer, Chief Financial Officer and Corporate General Counsel
within three months of the date such arrangement is entered into for any reason
other than Just Cause; or (ii) the termination by the Corporation for any reason
other than Just Cause of the employment of all such senior executive personnel
for any reason other than Just Cause within six months of the date that such
arrangement is entered into; or
1.1.6.5.  the Corporation enters into any transaction or arrangement which would
have the same or similar effect as the transactions referred to in sections
1.1.6.1, 1.1.6.2, 1.1.6.3 or 1.1.6.4 above.

--------------------------------------------------------------------------------


1.1.7. “Confidential Information” means all confidential or proprietary
information, intellectual property (including trade secrets) and confidential
facts relating to the business or affairs of the Corporation or any of its
Subsidiaries which the Corporation treats as confidential or proprietary;
1.1.8. "Disability” means the mental or physical state of the Employee such that
the Employee has been unable, as a result of illness, disease, mental or
physical disability or similar cause, to fulfill his obligations under this
Agreement either for any consecutive six-month period or any six-month period
(whether or not consecutive) in any consecutive 12- month period;
1.1.9. “Employment Period” has the meaning attributed to such term in section 4;
1.1.10 “Good Reason” means:
1.1.10.1. without the consent of the Employee, any material change or series of
material changes in the responsibilities or status of the Employee with the
Corporation, such that, immediately after such change or series of changes, the
responsibilities and status of the Employee are materially diminished in
comparison to his responsibilities and status immediately prior to such change
or series of changes, except in connection with the termination of the
Employee’s employment by the Corporation for Just Cause or in connection with
the Employee's death, Disability or Retirement or a voluntary resignation by the
Employee other than a resignation for Good Reason;
1.1.10.2. a reduction by the Corporation of more than ten percent in the
Employee’s Salary as in effect on the date hereof or as the same may be
increased from time to time;

--------------------------------------------------------------------------------


1.1.10.3. the taking of any action by the Corporation which would materially
adversely affect the Employee’s participation in the Corporation’s employee
benefits plans, or otherwise materially reduce the Employee’s Benefits, and
other similar plans in which the Employee is participating at the date hereof
(or such other plans as may be implemented after the date hereof that provide
the Employee with substantially similar benefits), or the taking of any action
by the Corporation which would deprive the Employee of any material fringe
benefit enjoyed by him at the date hereof; or
1.1.10.4. any reason which would be considered to amount to constructive
dismissal by a court of competent jurisdiction.

 
1.1.11.
“Just Cause” means:

1.1.11.1. the failure of the Employee to properly carry out his duties after
notice by the Corporation of the failure to do so and an opportunity for the
Employee to correct the same within a reasonable time from the date of receipt
of such notice; or
1.1.11.2. theft, fraud, dishonesty or misconduct by the Employee involving the
property, business or affairs of the Corporation or its Subsidiaries or
involving the carrying out of the Employee’s duties;
1.1.12. “Person” means any individual, partnership, limited partnership, joint
venture, syndicate, sole proprietorship, company or corporation with or without
share capital, unincorporated association, trust, trustee, executor,
administrator or other legal personal representative, regulatory body or agency,
government or governmental agency, authority or entity, however designated or
constituted;

--------------------------------------------------------------------------------


1.1.13. “Restricted Period” means the one-year period immediately following the
cessation of the Employee’s employment;
1.1.14. “Retirement” means retirement in accordance with the Corporation’s
retirement policy from time to time;
1.1.15 “Subsidiary” has the meaning attributed to such term in Rule 405 of the
Securities Act of 1993, as amended, as such rule is in effect on the date
hereof;
1.1.16. “Year of Employment” means any 12-month period commencing on January 1,
provided that for the purposes of this Agreement, the “First Year of Employment”
shall be deemed to commence on October 13, 2005 and to end on December 31, 2005.
 
2.     Employment of the Employee


The Corporation shall employ the Employee, and the Employee shall serve the
Corporation, in the position of Vice-President, Sales on the conditions and for
the remuneration hereinafter set out. In such position, the Employee shall
perform and fulfill such duties and responsibilities as the Corporation may
designate from time to time. The Employee shall report to the President and
Chief Operating Officer of the Corporation.
 
3.     Performance of Duties


During the Employment Period, the Employee shall faithfully, honestly and
diligently serve the Corporation and its Subsidiaries as contemplated above. The
Employee shall (except in the case of illness or accident) devote all of his
working time and attention to his employment hereunder, except where expressly
agreed by the President and Chief Operating Officer, and shall use his best
efforts to promote the interests of the Corporation.

--------------------------------------------------------------------------------


4.     Employment Period


The Employee’s employment under this Agreement shall, subject to section 8 and
section 10, be for an indefinite term. Accordingly, the Corporation shall employ
the Employee, and the Employee shall serve the Corporation, as an employee in
accordance with this Agreement for the period beginning October 13, 2005 and
ending on the effective date the employment of the Employee under this Agreement
is terminated in accordance with section 8.2 or section 10 (the “Employment
Period”).


5.     Remuneration


5.1. Basic Remuneration. The Corporation shall pay the Employee a gross salary
minus applicable deductions and withholdings, in respect of each Year of
Employment in the Employment Period, of $200,000 (the “Basic Salary”), payable
in equal installments according to the Corporation's regular payroll practices.
The Basic Salary shall, in the sole and absolute discretion of the board of
directors of the Corporation, be subject to an increase on the basis of
an annual review. The Basic Salary shall be prorated in respect of the First
Year of Employment such that the Employee shall be entitled to, and the
Corporation shall be required to pay, in respect of the First Year of
Employment, only that proportion of the Basic Salary that the number of days in
the First Year of Employment is to 365.
 
5.2 Bonus Remuneration. The Executive shall, in respect of each Year of
Employment during the Employment Period, receive bonus remuneration, in
accordance with the terms and conditions outlined in Schedule 5.2.

--------------------------------------------------------------------------------


5.3. Stock Options. The Employee shall during the Employment Period, receive
such stock options, if any, as the board of directors of the Corporation, in its
sole and absolute discretion may, pursuant to the terms of the Corporation’s
stock option plan, authorize. The Employee hereby receives, in respect of the
First Year of Employment, stock options as outlined in Schedule 5.3.
 
5.4. Benefits. The Corporation shall provide to the Employee, in addition to
Basic Salary, the benefits (the “Benefits”’) described in the Corporation’s
employee benefit booklet, from time to time, and such Benefits will be provided
in accordance with, and subject to, the terms and conditions of the applicable
plan relating thereto in effect from time to time and subject to change at any
time in the sole discretion of the Corporation.
 
5.5. Pro Rata Entitlement in the Event of Termination. If the Employee’s
employment is terminated pursuant to section 8 or section 10 or if the Employee
dies during the Employment Period, the Employee shall be entitled to receive in
respect of his entitlement to Basic Salary, and the Corporation shall be
required to pay in respect thereof, only that portion of the Basic Salary, in
respect of the Year of Employment in which the effective date of the termination
of employment or the date of death occurs, that (i) the number of days elapsed
from the commencement of such Year of Employment to the effective date of
termination or the date of death is to (ii) 365.
 
6.     Expenses


Subject to the terms of the Corporation’s expense policy, the Corporation shall
pay, or reimburse the Employee for, all authorized and appropriate travel and
out-of-pocket expenses reasonably incurred or paid by the Employee in the
performance of his duties and responsibilities, upon presentation by the
Employee of expense statements or receipts or such other supporting
documentation as the Corporation may reasonably require.

--------------------------------------------------------------------------------


7.     Vacation


The Employee shall be entitled, during each full Year of Employment during the
Employment Period, to vacation with pay of four weeks. Vacation shall be taken
by the Employee at such time as may be acceptable to the Corporation. Except
with the prior written consent of the President and Chief Operating Officer, (i)
no more than two weeks of vacation shall be taken consecutively and (ii) the
vacation entitlement earned in a Year of Employment is subject to any carryover
provisions as stated in the Corporation’s vacation policy. Notwithstanding the
foregoing, in the event that the Employee’s employment is terminated pursuant to
section 8 or section 10, the Employee shall not be entitled to receive any
payment in lieu of any vacation to which he was entitled and which had not
already been taken by him.
 
8.     Termination


8.1. Notice.  The Employee’s employment may, subject to section 10 hereof, be
terminated at any time:
8.1.1 by the Corporation without prior notice and without obligation to the
Employee for reasons of Just Cause;
8.1.2. by the Corporation for any reason other than Just Cause, including the
occurrence of Disability;
8.1.3. or by the Employee on one month’s prior written notice to the
Corporation.
 
The Employee’s employment shall be automatically terminated, without further
obligation to the Employee, in the event of his death.
 
8.2. Effective Date. The effective date on which the Employee’s employment shall
be terminated shall be:
8.2.1. in the case of termination under section 8.1.1, the day the Employee is
deemed, under section 17, to have received notice from the Corporation of such
termination;
8.2.2. in the case of termination under section 8.1.2, on the date of the event
giving rise to the termination;

--------------------------------------------------------------------------------


8.2.3 in the case of termination under section 8.1.3, on the date one month
after notice to the Corporation; and
8.2.4. in the event of the death of the Employee, on the date of his death.
 
9.
Rights of Employee on Termination and Lump Sum Payment



Where the Employee’s employment under this Agreement has been terminated by the
Corporation under section 8.1.2, the Employee shall be entitled, upon providing
to the Corporation appropriate releases acceptable by the Corporation, to
receive from the Corporation, in addition to accrued but unpaid Salary, if any,
a lump sum payment equal to twelve (12) months’ of his Basic Salary and 2.5
percent of his Basic Salary in respect of his entitlement to Benefits, less any
amounts owing by the Employee to the Corporation for any reason.
Except as provided above in this section and subject to section 10, where the
Employee’s employment has been terminated by the Employee or by the Corporation
for any reason, the Employee shall not be entitled to receive any payment as
severance pay, in lieu of notice, or as damages. Except as to any entitlement as
provided above and subject to section 10, the Employee hereby waives any claims
that the Employee may have against the Corporation for or in respect of
severance pay, or in account of loss of office or employment or damages in lieu
thereof.
 
10.
Change of Control



10.1. Termination of Employment by the Corporation for Just Cause. Following a
Change of Control, the Corporation may terminate the Employee’s employment at
any time without notice or further obligations to the Employee under this
Agreement for reasons of Just Cause. Following a Change of Control, the Employee
shall not be deemed to have been terminated for Just Cause unless and until
there has been delivered to the Employee a copy of a resolution duly adopted by
the affirmative vote of not less than three-quarters of the entire membership of
the board of directors of the Corporation (excluding the Employee if the
Employee is, at the relevant time, a director of the Corporation) at a meeting
of the board called and held for the purpose (after reasonable notice to the
Employee), finding that in the good faith opinion of the Board, the Employee’s
conduct constituted Just Cause and specifying the particulars thereof. The date
on which the copy of such resolution is given to the Employee shall be the
effective date of any termination pursuant to this section 10.1.

--------------------------------------------------------------------------------


10.2. Termination of Employment Without Just Cause or for Good Reason. If at any
time within 24 months following a Change of Control, the Employee’s employment
is terminated (i) by the Corporation other than for Just Cause or (ii) by the
Employee for Good Reason, the following provisions shall apply and the
provisions of section 8 and section 9 shall not apply:
 
10.2.1. the Employee shall be entitled to receive, and the Corporation shall pay
to the Employee immediately following termination, a lump sum amount equal to
twelve (12) months of the Employee’s Basic Salary, less applicable deductions
and withholdings;
10.2.2. the Employee shall be entitled to receive, and the Corporation shall pay
to the Employee immediately following termination, a cash amount equal to 2.5
percent of his Basic Salary in lieu of continued benefit coverage; and
10.2.3. if at the date of termination of the Employee’s employment, the Employee
holds options for the purchase of shares under a share option plan or otherwise,
all options so held shall, notwithstanding the terms of the Corporation’s share
option plan or of the agreement governing the Employee’s options, (i)
immediately vest to the extent they have not already vested at such date; and
(ii) (A) for a period of two years following the Employee’s date of termination
continue to be held on the same terms and conditions as if the Employee
continued to be employed by the Corporation or (B) if the Employee so elects in
writing within 90 days after the date of termination, be purchased by the
Corporation at a cash purchase price equal to the amount by which the aggregate
“fair market value” of the shares subject to such options exceeds the aggregate
option price for such shares, provided that for this purpose, “fair market
value” means the higher of (i) the weighted average of the closing prices for
the shares of the same class of the Corporation on the principal securities
exchange (in terms of volume of trading) on which such shares are listed at the
time of termination for each of the last ten days prior to such time on which
such shares traded on such securities exchange and (ii) if the Change of Control
involved the purchase and sale of such shares, the average value of the cash
consideration paid to the shareholders of the Corporation in connection with the
transactions resulting in the Change of Control.

--------------------------------------------------------------------------------


For purposes of this Agreement, the Employee’s employment shall be deemed to
have been terminated following a Change of Control by the Corporation without
Just Cause or by the Executive with Good Reason, if: (i) the Employee’s
employment is terminated by the Corporation without Just Cause prior to a Change
of Control and such termination was at the request or direction of a Person who
has entered into an agreement with the Corporation or any shareholder of the
Corporation, the consummation of which would constitute a Change of Control;
(ii) the Employee terminates his employment with Good Reason prior to a Change
of Control and the circumstance or event which constitutes Good Reason occurs at
the request or direction of a Person who has entered into an agreement with the
Corporation or any shareholder of the Corporation, the consummation of which
would constitute a Change of Control; or (iii) the Employee’s employment is
terminated by the Corporation without Just Cause prior to a Change of Control
and the Employee reasonably demonstrates that such termination is otherwise in
connection with, or in anticipation of, a Change of Control which actually
occurs. For greater certainty, this section 10.2 does not apply in the event of
the termination of the employment of the Employee (1) as a result of death,
Disability or Retirement of the Employee or (2) by the Corporation for Just
Cause or (iii) by the Employee without Good Reason.
 
10.3 Limitation on Payments Following a Change in Control
 
Notwithstanding any other provision of this Agreement, if any payment to or for
the benefit of the Employee under this Agreement either alone or together with
other payments to or for the benefit of the Employee would constitute a
“parachute payment” (as defined in Section 280G of the Internal Revenue Code of
1986, as amended (the “Code”)), the payments under this Agreement shall be
reduced to the largest amount that will eliminate both the imposition of the
excise tax imposed by Section 4999 of the Code and the disallowance of
deductions to the Corporation under Section 280G of the Code for any such
payments. The amount and method of any reduction in the payments under this
Agreement pursuant to this Section 10.3 shall be as reasonably determined by the
Compensation Committee of the board of directors of the Corporation.



--------------------------------------------------------------------------------


11.     No Obligation to Mitigate


  The Employee shall not be required to mitigate any damages or losses arising
from any termination of this Agreement by seeking other employment or otherwise,
nor (except as specifically provided herein) shall the amount of any payment
provided for in this Agreement be reduced by any compensation earned by the
Employee as a result of employment by another employer after termination or
otherwise.
 
12.     Non-Competition
 
  The Employee shall not, either during the Employment Period or the Restricted
Period, within the United States of America or Canada, directly or indirectly,
in any manner whatsoever, including, without limitation, individually, or in
partnership, jointly or in conjunction with any other Person, or as an employee,
principal, agent, director or shareholder:
 
12.1.   be engaged in any undertaking;

 
12.2.
have any financial or other interest (including an interest by way of royalty or
other compensation arrangements) in, or in respect of, the business of any
Person which carries on a business; or

 
12.3.
advise, lend money to or guarantee the debts or obligations of, or permit the
use of the Employee’s name or any parts thereof by, any Person which carries on
a business;

which is the same as, or substantially similar to, or which competes with or
would compete with, the business carried on during the Employment Period or at
the end thereof, as the case may be, by the Corporation or any of its
Subsidiaries.
 
Notwithstanding the foregoing, nothing herein shall prevent the Employee from
owning not more than 5% of the issued and outstanding shares of a corporation,
the shares of which are listed on a recognized stock exchange or traded in the
over-the-counter market in Canada or the United States, which carries on a
business which is the same as, or substantially similar to, or which competes
with or would compete with, the business of the Corporation or any of its
Subsidiaries.

--------------------------------------------------------------------------------


13.     No Solicitation of Customers


    The Employee shall not, either during the Employment Period or the
Restricted Period, directly or indirectly, contact or solicit any patients or
customers of the Corporation or any of its Subsidiaries for the purpose of
selling to any patients or customers of the Corporation any products or services
which are the same as or substantially similar to, or in any way competitive
with, the products or services sold by the Corporation or any of its
Subsidiaries during the Employment Period or at the end thereof, as the case may
be.


14.     No Solicitation of Employees


  The Employee shall not, either during the Employment Period or the Restricted
Period, directly or indirectly, employ or retain as an independent contractor
any employee of the Corporation or any of its Subsidiaries or induce or solicit,
or attempt to induce, any such person to leave his/her employment.
 
15.    Confidentiality


   The Employee shall not, either during the Employment Period or at any time
thereafter, directly or indirectly, use or disclose to any Person any
Confidential Information, provided, however, that nothing in this section 15
shall preclude the Employee from disclosing or using Confidential Information
if:
 
15.1. the Confidential Information is available to the public or in the public
domain at the time of such disclosure or use, without breach of this Agreement;
or
15.2. disclosure of the Confidential Information is required to be made by any
law, regulation or governmental body or authority or by court order.
 
The Employee acknowledges and agrees that the obligations under this section 15
are to remain in effect in perpetuity and shall exist and continue in full force
and effect, notwithstanding any breach or repudiation, or alleged breach or
repudiation, by the Corporation of this Agreement.

--------------------------------------------------------------------------------


16.     Remedies


  The Employee acknowledges that a breach or threatened breach by the Employee
of the provisions of any of sections 12 to 15 inclusive will result in the
Corporation and its shareholders suffering irreparable harm which is not capable
of being calculated and which cannot be fully or adequately compensated by the
recovery of damages alone. Accordingly, the Employee agrees that the Corporation
shall be entitled to temporary and permanent injunctive relief, specific
performance and other equitable remedies, in addition to any other relief to
which the Corporation may become entitled.
 
17.     Notices


  Any notice or other communication required or permitted to be given hereunder
shall be in writing and shall be given by prepaid first-class mail, by facsimile
or other means of electronic communication or by hand delivery as hereinafter
provided, except that any notice of termination by the Corporation under section
8 or section 10 shall be hand delivered or given by registered mail. Any such
notice or other communication, if mailed by prepaid first-class mail at any
time, other than during a general discontinuance of postal service due to
strike, lockout or other reasons, shall be deemed to have been received on the
fourth Business Day after the post-marked date thereof or, if mailed by
registered mail, shall be deemed to have been received on the day such mail is
delivered by the post office or, if sent by facsimile or other means of
electronic communication, shall be deemed to have been received on the Business
Day following the sending or, if delivered by hand, shall be deemed to have been
received at the time it is delivered to the applicable address noted below
either to the individual designated below or to an individual at such address
having apparent authority to accept deliveries on behalf of the addressee.
Notice of change of address shall also be governed by this section 17. Notices
and other communications shall be addressed as follows:
 
a) if to the Employee:


Stephen Parks
160 Gwen Road
Senatobia, MS 38668
U.S.A.


b) if to the Corporation:


OccuLogix, Inc.
2600 Skymark Ave., Bldg. 9, Suite 201
Mississauga, Ontario
L4W 5B2
Canada


Attention:  Chief Executive Officer
Telecopier number: (905) 602-7623



--------------------------------------------------------------------------------


18.     Headings
 
      The inclusion of headings in this Agreement is for convenience of
reference only and shall not affect the construction or interpretation hereof.
 
19.     Invalidity of Provisions


      Each of the provisions contained in this Agreement is distinct and
severable, and a declaration of invalidity or unenforceability of any such
provision by a court of competent jurisdiction shall not affect the validity or
enforceability of any other provision hereof.
 
20.     Entire Agreement


 This Agreement constitutes the entire agreement between the parties pertaining
to the subject matter of this Agreement. This Agreement supersedes and replaces
all prior agreements, if any, written or oral, with respect to the Employee’s
employment by the Corporation and any rights which the Employee may have by
reason of any such prior agreement or by reason of the Employee’s prior
employment, if any, by the Corporation. There are no warranties, representations
or agreements between the parties in connection with the subject matter of this
Agreement except as specifically set forth or referred to in this Agreement. No
reliance is placed on any representation, opinion, advice or assertion of fact
made by the Corporation or its directors, officers and agents to the Employee,
except to the extent that the same has been reduced to writing and included as a
term of this Agreement. Accordingly, there shall be no liability, either in tort
or in contract, assessed in relation to any such representation, opinion, advice
or assertion of fact, except to the extent aforesaid.

--------------------------------------------------------------------------------


21.
Waiver, Amendment



Except as expressly provided in this Agreement, no amendment or waiver of this
Agreement shall be binding unless executed in writing by the party to be bound
thereby. No waiver of any provision of this Agreement shall constitute a waiver
of any other provision, nor shall any waiver of any provision of this Agreement
constitute a continuing waiver unless otherwise expressly provided.
 
22.     Currency


  Except as expressly provided in this Agreement, all amounts in this Agreement
are stated and shall be paid in U.S. currency.
 
23.     Governing Law


  This Agreement shall be governed by, and construed in accordance with, the
laws of the Province of Ontario and the laws of Canada applicable therein.
 
24.     Counterparts


  This Agreement may be signed in counterparts, and each of such counterparts
shall constitute an original document, and such counterparts, taken together,
shall constitute one and the same instrument.

--------------------------------------------------------------------------------


25.     Acknowledgment
 
The Employee acknowledges that:
 
25.1. the Employee has had sufficient time to review and consider this Agreement
thoroughly;
25.2. the Employee has read and understands the terms of this Agreement and the
Employee’s obligations hereunder;
25.3. the Employee has been given an opportunity to obtain independent legal
advice, or such other advice as the Employee may desire, concerning the
interpretation and effect of this Agreement; and
25.4. this Agreement is entered into voluntarily and without any pressure, and
the Employee’s continued employment, if applicable, has not been made
conditional upon execution of this Agreement by the Employee.






IN WITNESS WHEREOF the parties have executed this Agreement as of the date first
written above.
 
 
 
 
 
_______________________________
Witness
 
 
   
Stephen Parks
           
OCCULOGIX, INC.
 
 
By:
         Elias Vamvakas        Chairman and Chief Executive Officer
 
     








--------------------------------------------------------------------------------





SCHEDULE 5.2


Bonus Remuneration


In respect of each Year of Employment during the Employment Period, the Employee
shall be entitled to receive a maximum of 100 percent of his Basic Salary as
bonus remuneration based upon performance criteria agreed upon by the President
and Chief Operating Officer and the Chief Executive Officer and approved by the
Compensation Committee of the board of directors of the Corporation. In respect
of the First Year of Employment, the Employee will be entitled to a bonus
payment, if any, prorated to the proportion that the number of days in the First
Year of Employment is to 365.

--------------------------------------------------------------------------------




SCHEDULE 5.3


Stock Options


The Employee hereby receives 200,000 options entitling him to purchase 200,000
shares of common stock of the Corporation. Such options have the following terms
and conditions: (1) the exercise price per share shall be equal to the NASDAQ
closing price of the Corporation’s common stock on the date hereof, being the
date of grant; (2) such options shall become exercisable at the rate of 33 1/3
percent on each anniversary of the date of grant and, subject to (4) below,
shall expire on the tenth anniversary of the date of grant; (3) such options
shall be subject to an option agreement, to be entered into forthwith by the
Employee and the Corporation and to be effective as of the date of grant, which
shall contain terms and conditions substantially similar to those of options
granted to date under the Corporation’s 2002 Stock Option Plan (the “Definitive
Option Agreement”) (other than, for greater certainty, in those respects that
are described specifically in this Schedule 5.3); and (4) such options shall
expire automatically if the Definitive Option Agreement is not executed and
delivered by the Employee and the Corporation on or before October 31, 2005.


In addition to the above, the Employee hereby receives 100,000 options to
purchase 100,000 shares of common stock of the Corporation. Such options have
the following terms and conditions: (1) the exercise price per share shall be
equal to the NASDAQ closing price of the Corporation’s common stock on the date
hereof, being the date of grant; (2) such options shall not become exercisable
unless the Corporation achieves a minimum of $250 million of aggregate net sales
over four consecutive fiscal quarters occurring prior to January 1, 2011, net of
marketing discounts, volume discounts, sales discounts and other like discounts,
and, provided that such condition is fulfilled, shall become exercisable on the
date that the board of directors of the Corporation approves the unaudited or
audited financial statements of the Corporation covering the last of the
aforementioned four consecutive fiscal quarters; (3) such options shall be
subject to the Definitive Option Agreement; (4) subject to (5) below, such
options shall expire on the earlier of (i) January 1, 2011 and (ii) the tenth
anniversary of the date of grant; and (5) such options shall expire
automatically if the Definitive Option Agreement is not executed and delivered
by the Employee and the Corporation on or before October 31, 2005.
 

--------------------------------------------------------------------------------